 In the Matter of THE ATHENS STOVE WORKS, INC.andINTERNA-TIONAL MOLDERS UNION OF NORTH AMERICACase No. C-877.-Decided December 7, 1939StoveManufacturing Industry-Interference,Restraint,or Coercion:chargesof,dismissed-Discrimination:charges ofdismissed-Complaint:dismissed.Mr. Alexander E. Wilson, Jr.,for the Board.Mr. R. A. DavisandMr. Clem J. Jones,of Athens,Tenn.,for therespondent.Mr. Richard A. Williams,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Molders Union of NorthAmerica, herein called the Union, the National Labor RelationsBoard, herein called the Board, by Charles N. Feidelson,RegionalDirector for the Tenth Region (Atlanta, Georgia), issued its com-plaint dated April 27, 1938, against The Athens Stove Works, Inc.,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing, were duly served upon the respondent ' and the Union.The complaint alleged in substance (1) that on and after August31, 1937, the respondent discouraged membership in the Union bydiscrimination in regard to the hire and tenure of Charles Bowen;and (2) that by the above discrimination, by threats and by otherstatements and acts, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act. On May 4, 1938, the respondent filed ananswer to the complaint denying that it had engaged in the allegedunfair labor practices.Pursuant to notice, a hearing was held in Athens,Tennessee, onMay 5 and 6, 1938, before Webster Powell, the Trial Examiner duly18 N. L.It.B., No. 23.148 THE ATHENS STOVE WORKS, INCORPORATED149designated by the Board.The Board and the respondent wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issue was afforded all parties.At the close of the Board's case, counsel for the Board moved toconform the complaint to the proof.The Trial Examiner grantedthe motion.At the close of the hearing, counsel for the respondentmoved to dismiss the complaint.The Trial Examiner denied themotion.During the course of the hearing the Trial Examiner madeother rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On September 1, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties.Hefound that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act bydischarging and refusing to reinstate Charles Bowen because ofBowen's union activity.He recommended that the respondent ceaseand desist from the unfair labor practices and, affirmatively, offerfull reinstatement with back pay to Bowen.Thereafter, on September 15, 1938, the respondent filed exceptionsto the Intermediate Report.On March 9, 1939, pursuant to permis-sion granted by the Board, the respondent presented oral argumentbefore the Board in Washington, D. C., and filed a brief, in supportof its contentions.The Union did not appear at the oral argument.The Board has considered the brief and the exceptions and, in sofar as the exceptions are inconsistent with the findings, conclusions,and order set forth below, finds them to be without merit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Tennessee corporation with its principal officeand place of business in Athens, Tennessee. It is engaged in themanufacture and sale of coal, wood, and gas stoves and circulatingheaters, and it employs approximately 370.employees.The respond-ent obtains a substantial amount of its raw materials from outsidethe State of Tennessee. Its annual sales are valued at $1,554,149,and it ships more than 90 per cent of its products to States otherthan Tennessee.The respondent admits that it has been and isengaged in interstate commerce within the meaning of the Act. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDInternational Molders Union of North America is a labor organi-zation affiliated with the American Federation of Labor. It admitsto membership molders and foundry workers.III. THE ALLEGED INTERFERENCE,RESTRAINT,COERCION, ANDDISCRIMINATIONOn June 3, 1937, Charles Bowen, a molder, became anorganizerfor the Union and thereafter he spoke to several of the respondent'semployees in an effort to interest them in the Union.Bowen testi-fied that he pursued this activity "secretly."He testified furtherthat during this period F. O. Mahery, the respondent's manager,would not speak to him and assumed an unfriendly attitude towardhim.Mahery denied this testimony.Manager Mahery and GlennTaylor, the respondent's foreman, testified that they did not learnof Bowen's union activity until after he was discharged on August31, 1937.From the record it appears, and we find, that the respondent dis-charged Bowen during the morning of August 31, under the follow-ing circumstances.Bowen, in working on the part of a stove knownas a face casting, was using a sieve known as a No. 4 riddle althoughthe respondent's rules required that a No. 6 riddle, having a finermesh, be used on the type of work in which Bowen was then en-gaged.'.Upon discovering that Bowen was using the coarser meshedsieve,Foreman Taylor told Bowen to "break up your work andturn it all in tonight, I am going to have to let you go."Thereuponthe following conversation ensued :[Bowen:] What is the matter . . .[Taylor:] Using a No. 4 riddle .. .[Bowen:]Why pick on me, the rest of the boys are usingthem the same as I am . . .[Taylor:]Well, you are the only one that's got caught .. .In this conversation Taylor also denied that the discharge was forunion activity.Several employees testified to their familiarity with and frequentviolation of the respondent'srule.Foreman Taylor testified thatwhile he suspected other employees of ignoring the respondent's rulein this respect, he "couldn't catch them."The record shows that'Failure to use fine enough mesh may result in a rough or pitted surface on a castingand make it unsuitable for use in the finished product.Bowen stated that the use of acoarser meshed riddle enabled him to sift his sand faster and thus increase the quantityof his work. THE ATHENS STOVE WORKS, INCORPORATED151the respondent had previously discharged three other _ workers forfailure to observe this rule.Following his discharge Bowen talked to a group of some 20molders in the respondent's plant and asked them to attend a meet-ing of the Union to be held on September 1, 1937. Bowen testifiedthat at the time of the scheduled meeting he observed Taylor, andHughes, another of the respondent's foremen, in a car parked infront of the entrance to the meeting hall, and that Manager Maheryappeared on a street corner near the hall.This testimony was notcorroborated.Taylor and Mahery denied generally that they hadever watched or spied upon any of the respondent's employees.Hughes did not testify.' Upon the basis of this testimony alonewe do not find surveillance of the meeting by the respondent.Following the aforesaid meeting Bowen joined the Union.Onthe following day, September 2, 1937, the Union requested ManagerMahery to reinstate Bowen.Mahery refused this request with theexplanation that he had "to back up (his) foremen.",In view of the secret nature of Bowen's union activities, the lackof a showing that the respondent was aware of these activities, theviolation by Bowen of a rule for which others had been discharged,the proximity of his discharge to this violation, the circumstancessurrounding his discharge, and the absence of credible evidence ofanti-union activity on the part of the respondent, we are unable toconclude that Bowen's discharge was for union membership oractivity.We find that the record does not support the allegations of thecomplaint that the respondent discriminated in regard to the hireand tenure and terms and- conditions of employment of CharlesBowen, thereby discouraging membership in a labor organization,or that the respondent interfered with, restrained, or coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.We will, therefore, dismiss the complaint.Upon the basis of the foreging findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, The Athens Stove Works,Inc.,Athens, Tennessee, occur in commerce, within the meaning ofSection 2 (6) and (7) of the Act.2.InternationalMolders Union of North America is a labor or-ganization within the meaning of Section 2 (5) of the Act.,3.The respondent has not discriminated in regard to hire or tenureof employment, thereby discouraging membership in a labor organi-283029- I 1-vol. 18-11 152DECISIONSOF NATIONALLABOR RELATIONS BOARDzation, and engaging in an unfair labor practice within the meaningof Section 8 (3) of the Act.4.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe complaint against The Athens Stove Works, Inc., Athens, Ten-nessee, be, and it hereby is, dismissed.MR. WILLIAM M. LEISExsoN took no part in the consideration ofthe above Decision and Order.